                 Case 4:19-mj-02219 Document 1 Filed on 12/02/19 in TXSD Page 1 of 13
 AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means

                                                                                                                           United States Courts
                                       UNITED STATES DISTRICT COURT                                                      Southern District of Texas
                                                                                                                                  FILED
                                                                          for the
                                                           Southern District of Texas
                                                                                                                               December 02, 2019
                                                                                                                                      
                                                                                                                      David J. Bradley, Clerk of Court
                In the Matter of the Search of
          (Briefly describe the property to be searched
           or identify the person by name and address)                                       Case No.   4:19mj2219
        HISTORICAL RECORDS ASSOCIATED
     WITH T-MOBILE CELL NUMBER 832-716-9924


     APPLICATION FOR AWARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
 penalty of perjury that I have reason to believe that on the following person or property {identify the person or describe the
property to be searched and give its location):
  See Attachment "A" and the Affidavit In Support of the Search Warrant)

 located in the       Southern District of
                    --------                                              - - - - - - - , there is now concealed (identify the
                                                                - - - - -Texas
person or describe the property to be seized):
  See Attachment "B" and the Affidavit In Support of the Search Warrant)


           The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                  ff
                   evidence of a crime;
                  0 contraband, fruits of crime, or other items illegally possessed;
                  0 property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
              Code Section                                                               Offense Description
        Title 18 U.S.C. Sec. 1951(a}               Aiding and Abetting the Interference with Commerce by Robbery
        Title 18 U.S.C. Sec, 924(c)                Aiding and Abetting the Use of Firearm During a Crime of Violence


           The application is based on these facts:

        See Attached Affidavit and Attachments A and B
           ff   Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet


                                                                                        ~ ~\J]:iz:::re
                                                                                             Jeffrey M. Coughlin, FBI Special Agent
                                                                                                        Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
   telephone
____ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ (specify reliable electronic means).


Date:     December 2, 2019
                                                                                                          Judge 's signature

City and state: Houston, Texas                                                      Christina A. Bryan, United States Magistrate Judge
                                                                                                        Printed name and title
     Case 4:19-mj-02219 Document 1 Filed on 12/02/19 in TXSD Page 2 of 13



                                     ATTACHMENT A


                                  Property to Be Searched


       This warrant applies to records and information associated with the cellular telephone

assigned call number 832-716-9924 (“the Account”), that are stored at premises controlled by T-

Mobile (“the Provider”), headquartered at 4 Sylvan Way, Parsippany, New Jersey 07054.
  Case 4:19-mj-02219 Document 1 Filed on 12/02/19 in TXSD Page 3 of 13



                                    ATTACHMENT B


                              Particular Things to be Seized


I. Information to be Disclosed by the Provider

   To the extent that the information described in Attachment A is within the possession,

custody, or control of the Provider, including any information that has been deleted but is

still available to the Provider or that has been preserved pursuant to a request made under 18

U.S.C. § 2703(f), the Provider is required to disclose to the government the following

information pertaining to the Account listed in Attachment A for the time period of 5/1/2019

– 5/15/2019.

       a. The following information about the customers or subscribers of the Account:

                i. Names (including subscriber names, user names, and screen names);

                ii. Addresses (including mailing addresses, residential addresses, business
                    addresses, and e-mail addresses);

               iii. Local and long distance telephone connection records;

               iv. Records of session times and durations, and the temporarily assigned
                   network addresses (such as Internet Protocol (“IP”) addresses) associated
                   with those sessions;

                v. Length of service (including start date) and types of service utilized;

               vi. Telephone or instrument numbers (including MAC addresses, Electronic
                   Serial Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN”),
                   Mobile Equipment Identifier (“MEID”); Mobile Identification Number
                   (“MIN”), Subscriber Identity Modules (“SIM”), Mobile Subscriber
                   Integrated Services Digital Network Number (“MSISDN”); International
                   Mobile Subscriber Identity Identifiers (“IMSI”), or International Mobile
                   Equipment Identities (“IMEI”);

               vii. Other subscriber numbers or identities (including the registration Internet
                    Protocol (“IP”) address); and

                                              2
     Case 4:19-mj-02219 Document 1 Filed on 12/02/19 in TXSD Page 4 of 13



                  viii. Means and source of payment for such service (including any credit card
                        or bank account number) and billing records.

             b. All records and other information (not including the contents of communications)

                relating to wire and electronic communications sent or received by the Account,

                including:

                    i. the date and time of the communication, the method of the

                       communication, and the source and destination of the communication

                       (such as the source and destination telephone numbers (call detail

                       records), email addresses, and IP addresses); and

                    ii. information regarding the cell towers and sectors through which the

                       communications were sent and received.

   II. Information to be Seized by the Government

      All information described above in Section I that constitutes evidence of violations of

Title 18 U.S.C. 1951(a), 924(c), and 2 involving 832-716-9924 during the period 5/1/2019 –

5/15/2019.




                                                 3
     Case 4:19-mj-02219 Document 1 Filed on 12/02/19 in TXSD Page 5 of 13



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

IN THE MATTER OF THE SEARCH OF
INORMATION ASSOCIATED WITH THE
CELLULAR TELEPHONES ASSIGNED
                                                Case No. ____________________
CALL NUMBERS 832-716-9924, 210-987-
6147, AND 337-570-3273 THAT IS STORED
AT PREMISES CONTROLLED BY T-
MOBILE


                           AFFIDAVIT IN SUPPORT OF
                    AN APPLICATION FOR A SEARCH WARRANT

       I, Jeffrey M. Coughlin, being first duly sworn, hereby depose and state as follows:

                    INTRODUCTION AND AGENT BACKGROUND

       1.     I am a Special Agent with the Federal Bureau of Investigation (FBI) and have

worked as such since August 2014. I am currently assigned to the Houston Field Office, Violent

Crime Task Force. During my law enforcement career, I have investigated criminal matters

relating to bank and armored truck robberies, commercial business robberies, violent fugitives,

drug trafficking, and crimes against children. Through these investigations as well as my

previous training, I have become familiar with the patterns of activity regarding armored truck

robbery suspects and the methods they employ to plan, coordinate, and conduct robberies.

Consequently, I am familiar with the ways in which suspects utilize cellular telephones to

coordinate these activities. Suspects often communicate using both voice calls and message

applications prior to, during, and after the execution of a robbery. This allows them to

communicate and coordinate the surveillance and execution of the robbery while using multiple

vehicles.
     Case 4:19-mj-02219 Document 1 Filed on 12/02/19 in TXSD Page 6 of 13



       2.       The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other officers, agents, and witnesses. This affidavit is

intended to show merely that there is sufficient probable cause for the requested warrant and

does not set forth all of my knowledge about this matter.

       3.       Your Affiant makes this affidavit in support of an application for a search warrant

for information associated with certain cellular telephones assigned call numbers 832-716-9924

(SUBJECT PHONE #1), 210-987-6147 (SUBJECT PHONE #2), and 337-570-3273

(SUBJECT PHONE #3) that is stored at premises controlled by T-Mobile a wireless telephone

service provider headquartered at 4 Sylvan Way, Parsippany, New Jersey 07054. The

information to be searched is described in the following paragraphs and in Attachment A. This

affidavit is made in support of an application for a search warrant under 18 U.S.C. §

2703(c)(1)(A) and Rule 41 of the Federal Rules of Criminal Procedure to require T-Mobile to

disclose to the government copies of the information further described in Section I of Attachment

B. Upon receipt of the information described in Section I of Attachment B, government-

authorized persons will review the information to locate items described in Section II of

Attachment B.

       4.       Based on the facts set forth in this affidavit, there is probable cause to believe that

the information described in Attachment B associated with the SUBJECT PHONES described

in Attachment A is contained evidence of a crime, specifically violations of 18 U.S.C. §§

1951(a), 924(c), and 2.

                                           PROBABLE CAUSE

       5.       In May 2019, Texas Department of Public Safety Criminal Investigative Division

(DPS CID) Special Agents and Deputies with the Harris County Sheriff’s Office Violent Crime

                                                  2
     Case 4:19-mj-02219 Document 1 Filed on 12/02/19 in TXSD Page 7 of 13



Unit (HCSO VCU) were investigating a series of Walgreens pharmacy robberies conducted in

Harris and Fort Bend counties. Through an ongoing investigation your Affiant and law

enforcement investigators from DPS CID and HCSO VCU have identified a series of seven

similarly executed robberies that have occurred from May 2, 2019 to May 14, 2019. Affiant and

law enforcement investigators have reviewed offense reports, witness statements, and

surveillance videos from these robberies. Your Affiant and law enforcement investigators have

observed a similar criminal plan, operation, and scheme in these incidents. Specifically, your

Affiant has observed that prior to the execution of these robberies an individual enters the

pharmacy and “scouts” the locations in what I believe is an attempt to determine the number of

people inside of the pharmacy. Your Affiant has observed that after the scout departs the

pharmacy, multiple armed suspects wearing masks and hooded sweatshirts to conceal their

identities then enter the pharmacy and conduct the robbery. Your Affiant has observed that on

multiple occasions, the suspects have located the safe and forced the employees to open the safe

at gunpoint. Your Affiant has observed that the suspects then flee the pharmacy and enter the

scout vehicle either in the pharmacy parking lot or and an adjacent parking lot or neighborhood.

       6.      On May 14, 2019 law enforcement investigators from DPS CID and HCSO VCU

were conducting surveillance of a 2013 silver Ford Explorer registered to Lenishia

WILLIAMS. This vehicle was identified on surveillance video from prior Walgreens pharmacy

robberies. The Explorer was located at 6810 Fuqua Drive, Missouri City, Texas, a known

address for WILLIAMS. Investigators observed the Explorer, which was occupied by three

individuals later determined to be WILLIAMS, Roy BATTLE, and Edward PRIESTLY,

travel from 6810 Fuqua Drive to a Walgreens pharmacy located at 8413 Stella Link Boulevard,

Houston, Texas. Investigators communicated with personnel at Walgreens’ security operations

                                                3
     Case 4:19-mj-02219 Document 1 Filed on 12/02/19 in TXSD Page 8 of 13



center who monitor the surveillance cameras of the Walgreens pharmacies. Walgreens personnel

advised investigators that there were two masked men inside the manager’s office at the 8413

Stella Link Boulevard location. Investigators then observed these two masked individuals, later

identified as BATTLE and PRIESTLY, exit the Walgreens with a large black bag, enter the

Explorer, and flee the location. A felony stop was initiated on the Explorer and BATTLE,

PRIESTLY, and WILLIAMS were taken into custody without incident and identified.

       7.      Two semi-automatic pistols and a large black duffel bag containing a large

amount of United States currency, coins, and Walgreens envelopes were located within the

Explorer. BATTLE and PRIESTLY were wearing clothing matching the clothing of the

suspects observed in the Walgreens’ surveillance video. Employees from the Walgreens located

at 8413 Stella Link Boulevard stated that the suspects forced them at gunpoint to the manager’s

office where the suspects then forced them to open the safe. A review of surveillance video also

revealed that WILLIAMS entered the Walgreens prior to the robbery and made a purchase.

WILLIAMS was positively identified by Walgreens employees as being in the store prior to the

robbery.

       8.      During a search of the Ford Explorer, the following cellular telephones were

located and collected as evidence:

               a. Samsung model SM-J260T1, with IMEI 352475/10/519647/9

               b. Samsung model SMJ327T1, with IMEI 352001/09/352275/5

               c. Apple model iPhone A1662, with IMEI 353791083369337

               d. Samsung model Galaxy Edge, with IMEI 356164071552057




                                               4
     Case 4:19-mj-02219 Document 1 Filed on 12/02/19 in TXSD Page 9 of 13



       9.     During her post arrest interview in which she was advised of her Miranda rights,

WILLIAMS provided details of seven Walgreens pharmacy robberies in which she implicated

herself, BATTLE, PRIESTLY, and others.

       10.    On 9/13/2019, your Affiant obtained search warrants for the above listed cellular

telephones.

       11.    The phone number associated with the Samsung model Galaxy Edge, with IMEI

356164071552057 was 832-716-9924 (SUBJECT PHONE #1). Based on the contents from the

search of this phone, BATTLE is believed to be the user of the phone. Call logs from the phone

revealed that SUBJECT PHONE #1 was in contact with phone number 210-987-6147

(SUBJECT PHONE #2) believed to be utilized by PRIESTLY, and phone number 337-570-

3273 (SUBJECT PHONE #3) believed to be utilized by WILLIAMS prior to five of the seven

suspected robberies. A search of the message logs within the phone revealed that on 5/13/2019 at

12:41am, the user of the SUBJECT PHONE #1 sent someone listed in the contacts of the phone

as “Tj” the two below photographs. Hours before the photographs were sent, both cash and coin

denominations of United States Currency were taken during the robbery on 5/12/2019 at

10:52pm of the Walgreens located at 2203 Texas Parkway, Missouri City, Texas.




                                               5
     Case 4:19-mj-02219 Document 1 Filed on 12/02/19 in TXSD Page 10 of 13




       12.     The phone number associated with the Samsung model SM-J260T1, with IMEI

352475/10/519647/9 was 210-987-6147 (SUBJECT PHONE #2). Based on the contents of

from the search of this phone, PRIESTLY is believed to be the user of this phone. Phone

number 337-570-3273 (SUBJECT PHONE #3) believed to be utilized by WILLIAMS was

listed in the contacts of this phone as “H TOWN Peanut”. On 5/8/2019 at 12:14pm, the user of

SUBJECT PHONE #2 sent phone number 337-570-2373 the following message: “Peanut you

trippin you from the streets the laws ain’t a factor you gone tell on yourself”. There were not any

incoming messages from phone number 337-570-2373, which is two numbers different from

SUBJECT PHONE #3. A search of the message logs within the phone revealed that on

5/13/2019 at 9:45pm, the user of the SUBJECT PHONE #3 sent the user of SUBJECT

PHONE #2 the below photographs. In the photographs, PRIESTLY is posing with what

appears to be the same firearms that were recovered during his arrest on 5/14/2019.




                                                6
    Case 4:19-mj-02219 Document 1 Filed on 12/02/19 in TXSD Page 11 of 13




The below photograph was located within the message logs of the phone. META data from the

photograph revealed that the photograph was taken at 5/5/2019 at 12:57am. Hours before the

photograph was taken, approximately $5,000 of United States Currency was taken during the

robbery on 5/4/2019 at 9:46pm of the Walgreens located at 9450 Hammerly, Houston, Texas.




       13.    During the search of the message logs located within SUBJECT PHONE #2,

messages from phone number 210-987-6147 listed as “A” in the contacts of the phone were

identified. The user of 210-987-6147 sent SUBJECT PHONE #2 a message on 3/26/2019 at

                                             7
     Case 4:19-mj-02219 Document 1 Filed on 12/02/19 in TXSD Page 12 of 13



7:26am that contained the message “And last Edward is the murder of the taxi driver out of

Windcrest. Yes I've done my homework.” Your Affiant contacted Windcrest Police Department

and learned that there was an unsolved murder where a taxi driver was killed in the course of a

robbery on 1/17/2019. Investigators with the Windcrest Police Department located and

interviewed the user of phone number 210-987-6147. PRIESTLEY was implicated in the

murder of the taxi driver.

       14.     In my training and experience, your Affiant has learned that participants in

commercial business store robberies often spend multiple hours or even days conducting

surveillance of possible robbery locations. This includes watching specific store locations to

determine the patterns of both the employees and customers. Participants also attempt to identify

any security in the businesses or identify patterns of law enforcement in the area. Participants

will send “scouts” in prior to the robbery to obtain this information. Participants will often utilize

cellular telephone devices to plan, assist, coordinate, and carry out the robbery.

       15.     Therefore, based on Affiant’s training and experience, and experience of other

law enforcement personnel with whom Affiant has consulted, Affiant knows that cell phone

records (to include cell sites) such as those provided by telephone companies contain information

of an evidentiary nature that may show the use of a cellular telephone at or near the time and

location of a violent criminal offense, including items constituting evidence tending to show that a

particular person committed a violent criminal offense. Additionally, based on Affiant’s training

and experience, and experience of other law enforcement personnel with whom Affiant has

consulted, Affiant knows that cell phone records provide investigators knowledge of an

individual’s habits, routines, persons contacted, and at times locations visited.         Affiant has

experience in investigating crimes in which stored historical electronic data, call detail records, and

                                                  8
    Case 4:19-mj-02219 Document 1 Filed on 12/02/19 in TXSD Page 13 of 13




cellular tower location data, has assisted in providing evidence, identifying additional suspects or

witnesses of a criminal offenses. Affiant believes that said records will further help Affiant in his

investigation by showing the location(s) of subjects' phones during and immediately after the

incident(s) under investigation

                                    AUTHORIZATION REQUEST

       16.     Based on the foregoing, I request that the Court issue the proposed search

warrant, pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41 authorizing

the search of a records associated with the SUBJECT PHONES described in Attachment A, for

the information further described in Attachment B.

       17.     I further request that the Court direct T-Mobile to disclose to the government any

information described in Section I of Attachment B that is within its possession, custody, or

control. Because the warrant will be served on T-Mobile, who will then compile the requested

records at a time convenient to it, reasonable cause exists to permit the execution of the

requested warrant at any time in the day or night.


                                                     Respectfully submitted,



                                                     Jeffr~ughlin
                                                     Special Agent
                                                                                       ----
                                                     Federal Bureau of Investigation

       Subscribed and sworn to me telephonically on_ _ _ _ _ _ _ _ _ _., 2019, and I find
    SUBSCRIBED
probable cause.     TO AND SWORN TELEPHONICALLY on December 02, 2019.



                                                      Christina A. Bryan
                                                                      Christina A. Bryan
                                                      United States Magistrate
                                                                United          Judge
                                                                        States Magistrate Judge
                                                      Southern District of Texas

                                                 9
